Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
	The disclosure is objected to because of the following informalities:
	The disclosure filed on 11/23/2021 is two side-by-side pages on a single page. It is not one page per page as required. There is no way to break apart single pages that have been printed side by side (e.g. the specification last page from the claim). A new disclosure one page per page is required and must be presented on a separate sheet, apart from any other text.
This application is in condition for allowance except for the following formal matters: 
As above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art (US 2016/0204753) discloses an amplitude modulation circuit [see fig. 7] comprising: a first input terminal [terminal Va1] ; a second input terminal [terminal Va2]; a third input terminal [terminal Vc1]; a first output terminal [terminal Vd1]; a second output terminal [terminal Vd1]; a current source [I2]; a first transistor [M7] including a control terminal [control terminal M7], a first current terminal [drain terminal M7], and a second current terminal [source terminal M7], the control terminal being connected to the first input terminal [Va1], the first current terminal being electrically connected to the first output terminal [Vd1], and the second current terminal being electrically connected to a first power line [Vss] via the current source; a second transistor [M8] including a control terminal [control terminal M8], a first current terminal [drain terminal M8], and a second current terminal [source terminal M78, the control terminal of the second transistor being connected to the second input terminal [terminal Va2], the first current terminal of the second transistor being electrically connected to the second output terminal [terminal Vd2], and the second current terminal of the second transistor being electrically connected to the second current terminal of the first transistor and electrically connected to the first power line [Vss] via the current source; a first resistive element [R3] electrically connected between the first output terminal and a second power line [Vdd]; a second resistive element [R4] electrically connected between the second output terminal and the second power line [Vdd]; and a first Metal-Oxide-Semiconductor (MOS) transistor [M9] including a first terminal [drain], a second terminal [source], and a control terminal [gate], the first terminal being connected to the first output terminal [terminal Vd1], the second terminal being connected to the second output terminal [terminal Vd2], and the control terminal being connected to the third input terminal [terminal Vc1], but is silent with respect to the above structure in combination with the first MOS transistor being configured to operate in a non-saturated region, the first MOS transistor having a resistance between the first terminal and second terminal, the resistance being larger than a resistance of the first resistive element, the resistance being larger than a resistance of the second resistive element. This combination has been found to be non-obvious, thus allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842